Per curiam delivered by
Kent, J.
I am of opinion that the defendant be discharged on common bail. The affidavit does not shew a cause of action sufficient to hold to bail. In a suit for defamation, whether the defamation be by words or writing, the plaintiff is not entitled to hold to bail, except in slander of title, unless some special cause be shewn. No special cause is disclosed in the present case. To allow *48bail here, would be to allow it in every case of defamation. There is no rule or guide given for the discretion of the judge or court, and that discretion upon such an affidavit as the present, must necessarily be arbitrary, which the law, will not allow.